Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered June 21, 1999, confirming an arbitration award in favor of petitioner and against respondent, unanimously affirmed, without costs.
The award of partnership income was properly confirmed, even if, as respondent argues, such claims would have been held barred if brought in court. An arbitrator’s award “will not be vacated even though * * * his interpretation of the agreement misconstrues or disregards its plain meaning or misapplies substantive rules of law, unless it is violative of a strong public policy, or is totally irrational, or exceeds a specifically enumerated limitation on his power” (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308; see also, Graniteville Co. v First Natl. Trading Co., 179 AD2d 467, lv denied 79 NY2d 759). While the prior decision of this Court in Matter of Fuchsberg (Turkewitz) (256 AD2d 123) held that the Statute of Limitations barred petitioner’s claims accruing more than six years prior to his commencement of the arbitration, the same decision left it up to the arbitrator to decide when petitioner’s claims accrued. The arbitrator’s finding that petitioner’s claims accrued when he withdrew from respondent, some two years *150prior to the commencement of the arbitration, was not “totally irrational.” Concur — Williams, J. P., Tom, Lerner, Andrias and Friedman, JJ.